Exhibit 10.3

 

LIBERTY MEDIA CORPORATION

2013 INCENTIVE PLAN

(Amended and Restated as of March 31, 2015)

 

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is entered into
effective as of March 30, 2017 by and between LIBERTY MEDIA CORPORATION, a
Delaware corporation (the “Company”), and Gregory B. Maffei (the “Grantee”).

The Grantee is employed as of the Grant Date as the President and Chief
Executive Officer of the Company pursuant to the terms of an employment
agreement between the Company and the Grantee dated effective as of December 29,
2014 (the “Employment Agreement”).  The Company has adopted the Liberty Media
Corporation 2013 Incentive Plan (Amended and Restated as of March 31, 2015) (as
may be amended prior to or after the Grant Date, the “Plan”), a copy of which as
in effect on the Grant Date is attached via a link at the end of this online
Agreement as Exhibit A and by this reference made a part hereof, for the benefit
of eligible employees and independent contractors of the Company and its
Subsidiaries.  Capitalized terms used and not otherwise defined herein or in the
Employment Agreement will have the meaning given thereto in the Plan.

The Company and the Grantee therefore agree as follows:

1. Definitions.  All capitalized terms not defined in this Agreement that are
defined in the Employment Agreement will have the meanings ascribed to them in
the Employment Agreement.  The following terms, when used in this Agreement,
have the following meanings:

“Base Price” means the BATRK Base Price and/or the FWONK Base Price, as the
context requires.

“BATRK Base Price” means $23.51, the Fair Market Value of a share of BATRK
Common Stock on the Grant Date.

“BATRK Common Stock” means the Company’s Series C Liberty Braves Common Stock.

“BATRK Options” has the meaning specified in Section 2 of this Agreement.

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

“Cause” has the meaning specified in the Employment Agreement.

“Change in Control” has the meaning specified in the Employment Agreement.

“Close of Business” means, on any day, 5:00 p.m., Denver,  Colorado time.  

“Committee” means the Compensation Committee of the Board of Directors of the
Company.



1

--------------------------------------------------------------------------------

 



“Common Stock” means BATRK Common Stock and/or FWONK Common Stock, as the
context requires.

“Company” has the meaning specified in the preamble to this Agreement.

“Disability” has the meaning specified in the Employment Agreement.

“Employment Agreement” has the meaning specified in the recitals to this
Agreement.

“FWONK Base Price” means $33.92, the Fair Market Value of a share of FWONK
Common Stock on the Grant Date.

“FWONK Common Stock” means the Company’s Series C Formula One Common Stock.

“FWONK Options” has the meaning specified in Section 2 of this Agreement.

“Good Reason” has the meaning specified in the Employment Agreement.

“Grant Date” means March 30, 2017.

“Grantee” has the meaning specified in the preamble to this Agreement.

“Options” means the BATRK Options and/or the FWONK Options, as the context
requires.

“Option Shares” has the meaning specified in Section 4(a) of this Agreement.

“Plan” has the meaning specified in the recitals to this Agreement.

“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.

“Separation” means the date as of which the Grantee is no longer employed by the
Company or any of its Subsidiaries.

“Subsidiary” has the meaning set forth in the Plan.

“Term” has the meaning specified in Section 2 of this Agreement.

2. Grant of Options.  Subject to the terms and conditions herein and in the
Plan, the Company hereby awards to the Grantee as of the Grant Date, the
following options, exercisable as set forth in Section 3 below and expiring at
the Close of Business on March 30, 2024 (such period, the “Term”), subject to
earlier termination as provided in Section 7 below: (a) options to purchase from
the Company at the BATRK Base Price 133,594 shares of BATRK Common Stock (the
“BATRK Options”), and (b) options to purchase from the Company at the FWONK Base
Price 171,299 shares of FWONK Common Stock (the “FWONK Options”).  Each option
granted hereunder is a “Nonqualified Stock Option.”  The Base Price of each
Option and the number of Options granted hereunder are subject to adjustment
pursuant to Section 11 below.  No fractional shares of BATRK Common Stock or
FWONK Common Stock will be issuable upon exercise of an Option, and the Grantee
will receive, in lieu of any fractional share of BATRK Common Stock or FWONK
Common Stock that the Grantee otherwise would receive upon such exercise, cash

2

--------------------------------------------------------------------------------

 



equal to the fraction representing such fractional share multiplied by the Fair
Market Value of one share of BATRK Common Stock or FWONK Common Stock, as
applicable, as of the date on which such exercise is considered to occur
pursuant to Section 4 below.

3. Conditions of Exercise.  Unless otherwise determined by the Committee in its
sole discretion (provided that such determination is not adverse to the
Grantee), the Options will be exercisable only in accordance with the conditions
stated in this Section 3.

(a) The Options may be exercised only to the extent they have become vested and
exercisable in accordance with the provisions of this Section 3.  Except as
otherwise provided in this Agreement or the Employment Agreement, subject to the
Grantee’s continued employment with the Company or any Subsidiary on such date,
all of the Options subject to this Agreement will become vested and exercisable
on December 31, 2017.

(b) To the extent the Options become vested and exercisable, any or all of such
Options may be exercised (at any time or from time to time, except as otherwise
provided herein) until expiration of the Term or earlier termination thereof as
provided herein.

(c) The Grantee acknowledges and agrees that the Committee, in its discretion
and as contemplated by the Plan, may adopt rules and regulations from time to
time after the date hereof with respect to the exercise of the Options and that
the exercise by the Grantee of Options will be subject to the further condition
that such exercise is made in accordance with all such rules and regulations as
the Committee may determine are applicable thereto.

4. Manner of Exercise.  Options will be considered exercised (as to the number
and type of Options specified in the notice referred to in Section 4(a) below)
on the latest of (i) the date of exercise designated in the written notice
referred to in Section 4(a) below, (ii) if the date so designated is not a
Business Day, the first Business Day following such date or (iii) the earliest
Business Day by which the Company has received all of the following:

(a) Written notice, in such form as the Committee may require, containing such
representations and warranties as the Committee may reasonably require and
designating, among other things, the date of exercise and the number and type of
shares of Common Stock (“Option Shares”) to be purchased by exercise of Options;

(b) Payment of the Base Price for each Option Share to be purchased in any (or a
combination) of the following forms, as determined by the Grantee:  (A) cash,
(B) check, (C) whole shares of any class or series of the Company’s common
stock, (D) the delivery, together with a properly executed exercise notice, of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Base Price (and, if
applicable the Required Withholding Amount, as described in Section 5 below), or
(E) the delivery of irrevocable instructions via the Company’s online grant and
administration program for the Company to withhold the number of shares of BATRK
Common Stock or FWONK Common Stock, as applicable (valued at the Fair Market
Value of such Common Stock on the date of exercise) required to pay the Base
Price (and, if applicable, the Required Withholding Amount, as described in
Section 5 below) that would otherwise be delivered by the Company to the Grantee
upon exercise of the Options (it

3

--------------------------------------------------------------------------------

 



being acknowledged that the method of exercise described in this clause (E)
applies to the Options granted pursuant to this Agreement and will not apply to
any options granted under the Plan to the Grantee after the Grant Date unless
otherwise provided in the applicable award agreement); and

(c) Any other documentation that the Committee may reasonably require.

5. Mandatory Withholding for Taxes.  The Grantee acknowledges and agrees that
the Company will deduct from the shares of BATRK Common Stock or FWONK Common
Stock otherwise payable or deliverable upon exercise of any Options that number
of shares of BATRK Common Stock or FWONK Common Stock, as applicable, having a
Fair Market Value on the date of exercise that is equal to the amount of all
federal, state and local taxes required to be withheld by the Company or any
Subsidiary of the Company upon such exercise, as determined by the Company (the
“Required Withholding Amount”), unless the Grantee remits the Required
Withholding Amount to the Company or its designee in cash in such form and by
such time as the Company may require or other provisions for withholding such
amount satisfactory to the Company have been made.  If the Grantee elects to
make payment of the Base Price by delivery of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the Base Price, such instructions may also include instructions
to deliver the Required Withholding Amount to the Company.  In such case, the
Company will notify the broker promptly of the Company's determination of the
Required Withholding Amount.  Notwithstanding the foregoing or anything
contained herein to the contrary, (i) the Grantee may, in his sole discretion,
direct the Company to deduct from the shares of Common Stock otherwise payable
or deliverable upon exercise of any Options that number of shares of the type of
Common Stock acquired upon exercise of such Options having a Fair Market Value
on the date of exercise that is equal to the Required Withholding Amount and
(ii) the Company will not withhold any shares of Common Stock to pay the
Required Withholding Amount if the Grantee has remitted cash to the Company or a
Subsidiary or designee thereof in an amount equal to the Required Withholding
Amount by such time as the Company may require.

6. Payment or Delivery by the Company.  As soon as practicable after receipt of
all items referred to in Section 4 above, and subject to the withholding
referred to in Section 5 above, the Company will (i) deliver or cause to be
delivered to the Grantee certificates issued in the Grantee’s name for, or cause
to be transferred to a brokerage account through Depository Trust Company for
the benefit of the Grantee, the number and type of shares of Common Stock
purchased by exercise of Options, and (ii) deliver any cash payment to which the
Grantee is entitled in lieu of a fractional share of Common Stock as provided in
Section 2 above.  Any delivery of shares of Common Stock will be deemed effected
for all purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the certificates have
been received by the Grantee, or at the time the stock transfer agent completes
the transfer of shares to a brokerage account through Depository Trust Company
for the benefit of the Grantee, if applicable, and any cash payment will be
deemed effected when a check from the Company, payable to the Grantee and in the
amount equal to the amount of the cash owed, has been delivered personally to
the Grantee or, if delivery is by mail, upon receipt by the Grantee.



4

--------------------------------------------------------------------------------

 



7. Termination of Options.  The Options will terminate at the time specified
below: 

(a) Any Options that are not exercisable as of the Close of Business on the date
of the Grantee’s Separation for any reason, including as a result of death,
Disability, termination by the Company for Cause, termination by the Company
without Cause or termination by the Grantee with or without Good Reason, will
automatically terminate as of the Close of Business on the date of Separation.

(b) If a Change in Control occurs after December 24, 2014 but prior to the
Grantee’s Separation, all Options that are exercisable at the time of (or become
exercisable after) such Change in Control will terminate at the expiration of
the Term.

(c) If a Change in Control after December 24, 2014 has not then occurred and the
Grantee’s Separation occurs prior to the Close of Business on December 31, 2019
on account of a termination of the Grantee’s employment for Cause, all Options
that are vested and exercisable as of the Close of Business on the date of
Separation will terminate at the Close of Business on the first Business Day
following the expiration of the 90-day period that began on the date of the
Grantee's Separation.

(d) If (i) the Grantee’s Separation does not occur prior to the Close of
Business on December 31, 2019, or (ii) a Change in Control after December 24,
2014 has not then occurred and the Grantee’s Separation occurs (A) on account of
a termination of the Grantee’s employment without Cause, (B) on account of a
termination of the Grantee’s employment by the Grantee with or without Good
Reason, or (C) by reason of the death or Disability of the Grantee, all Options
that are vested and exercisable as of the Close of Business on the date of
Separation will terminate at the expiration of the Term. 

In any event in which Options remain exercisable for a period of time following
the date of the Grantee’s Separation as provided above, the Options may be
exercised during such period of time only to the extent the same were vested and
exercisable as provided in Section 3 above on such date of
Separation.  Notwithstanding any period of time referenced in this Section 7 or
any other provision of this Agreement or any other agreement that may be
construed to the contrary, the Options will in any event terminate not later
than upon the expiration of the Term.

8. Nontransferability.  Options are not transferable (either voluntarily or
involuntarily), before or after Grantee’s death, except as follows: (a) during
Grantee’s lifetime, pursuant to a Domestic Relations Order, issued by a court of
competent jurisdiction, that is not contrary to the terms and conditions of the
Plan or this Agreement, and in a form acceptable to the Committee; or (b) after
Grantee’s death, by will or pursuant to the applicable laws of descent and
distribution, as may be the case.  Any person to whom Options are transferred in
accordance with the provisions of the preceding sentence shall take such Options
subject to all of the terms and conditions of the Plan and this Agreement,
including that the vesting and termination provisions of this Agreement will
continue to be applied with respect to the Grantee.  Options are exercisable
only by the Grantee (or, during the Grantee’s lifetime, by the Grantee’s court
appointed legal representative) or a person to whom the Options have been
transferred in accordance with this Section.



5

--------------------------------------------------------------------------------

 



9. Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a
material restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement.  “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee.  By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock received upon exercise of any Options during the Misstatement
Period that are not sold, exchanged, transferred or otherwise disposed of during
the Misstatement Period.  “Misstatement Period” means the 12-month period
beginning on the date of the first public issuance or the filing with the
Securities and Exchange Commission, whichever occurs earlier, of the financial
statement requiring restatement.

10. No Stockholder Rights.  Prior to the exercise of Options in accordance with
the terms and conditions set forth in this Agreement, the Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to any shares of Common Stock underlying the Options,
as applicable, nor will the existence of this Agreement affect in any way the
right or power of the Company or any stockholder of the Company to accomplish
any corporate act, including, without limitation, any reclassification,
reorganization or other change of or to its capital or business structure,
merger, consolidation,  liquidation, or sale or other disposition of all or any
part of its business or assets.

11. Adjustments.  If the outstanding shares of BATRK Common Stock or FWONK
Common Stock, as applicable, are subdivided into a greater number of shares (by
stock dividend, stock split, reclassification or otherwise) or are combined into
a smaller number of shares (by reverse stock split, reclassification or
otherwise), or if the Committee determines that any stock dividend,
extraordinary cash dividend, reclassification, recapitalization, reorganization,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase any shares of BATRK Common Stock or FWONK Common Stock, as
applicable, or other similar corporate event (including mergers or
consolidations) affects shares of BATRK Common Stock or FWONK Common Stock, as
applicable, such that an adjustment is required to preserve the benefits or
potential benefits intended to be made available under this Agreement, then the
applicable type of Options will be subject to adjustment (including, without
limitation, as to the number of Options and the Base Price per share of such
Options) in such manner as the Committee, in its sole discretion, deems
equitable and appropriate in connection with the occurrence of any of the events
described in this Section 11 following the Grant Date.



6

--------------------------------------------------------------------------------

 



12. Restrictions Imposed by Law.  Without limiting the generality of Section
10.8 of the Plan, the Grantee will not exercise the Options, and the Company
will not be obligated to make any cash payment or issue or cause to be issued
any shares of Common Stock if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of such Common Stock are listed or quoted.  The Company will in no event
be obligated to take any affirmative action in order to cause the exercise of
the Options or the resulting payment of cash or issuance of shares of Common
Stock to comply with any such law, rule, regulation or agreement.

13. Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid and addressed as
follows:

Liberty Media Corporation

12300 Liberty Boulevard 

Englewood,  Colorado 80112 

Attn:  Chief Legal Officer

 

Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by United States first class
mail, postage prepaid, to the Grantee's address as listed in the records of the
Company on the date of this Agreement, unless the Company has received written
notification from the Grantee of a change of address.

14. Amendment.  Notwithstanding any other provision hereof, this Agreement may
be amended from time to time as approved by the Committee as contemplated in the
Plan.  Without limiting the generality of the foregoing, without the consent of
the Grantee,

(a) this Agreement may be amended from time to time as approved by the Committee
(i) to cure any ambiguity or to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, or (ii) to add
to the covenants and agreements of the Company for the benefit of the Grantee or
surrender any right or power reserved to or conferred upon the Company in this
Agreement, subject to any required approval of the Company’s stockholders and,
provided, in each case, that such changes or corrections will not adversely
affect the rights of the Grantee with respect to the Award evidenced hereby, or
(iii) to make such other changes as the Company, upon advice of counsel,
determines are necessary because of the adoption or promulgation of, or change
in or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities laws; and

(b) subject to any required action by the Board or the stockholders of the
Company, the Options granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided, that the Award so
substituted will satisfy

7

--------------------------------------------------------------------------------

 



all of the requirements of the Plan as of the date such new Award is made and no
such action will adversely affect any Options.

15. Grantee Employment.  Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee’s
employment at any time, with or without Cause, subject to the provisions of the
Employment Agreement.

16. Nonalienation of Benefits.  Except as provided in Section 8 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.

17. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.  Any dispute with
respect to the enforcement or interpretation of this Agreement shall be subject
to the arbitration provisions set forth in Section 9.12 of the Employment
Agreement, whether or not the “Employment Period” under such agreement has
ended.

18. Construction.  References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense.  All decisions of the Committee upon questions regarding this Agreement
or the Plan will be conclusive.  Unless otherwise expressly stated herein, in
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan will control.  The headings of the sections of this
Agreement have been included for convenience of reference only, are not to be
considered a part hereof and will in no way modify or restrict any of the terms
or provisions hereof.

19. Rules by Committee.  The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.

20. Entire Agreement.  This Agreement, together with the applicable provisions
of the Employment Agreement, is in satisfaction of and in lieu of all prior
discussions and agreements, oral or written, between the Company and the Grantee
regarding the subject matter hereof.  The Grantee and the Company hereby declare
and represent that no promise or agreement not expressed herein or in the
Employment Agreement has been made regarding the Award and that this Agreement,
together with the Employment Agreement, contains the entire agreement between
the parties hereto with respect to the Award and replaces and makes null and
void any prior agreements between the Grantee and the Company regarding the
Award.  Subject to the restrictions set forth in Sections 8 and 16 of this
Agreement, this Agreement will be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.



8

--------------------------------------------------------------------------------

 



21. Grantee Acceptance.  The Grantee will signify acceptance of the terms and
conditions of this Agreement by acknowledging the acceptance of this Agreement
via the procedures described in the online grant and administration program
utilized by the Company or by such other method as may be agreed by the Grantee
and the Company.

22. Code Section 409A Compliance.  To the extent that the provisions of Section
409A of the Code or any U.S. Department of the Treasury regulations promulgated
thereunder are applicable to any Option, the parties intend that this Agreement
will meet the requirements of such Code section and regulations and that the
provisions hereof will be interpreted in a manner that is consistent with such
intent.  The Grantee will cooperate with the Company in taking such actions as
the Company may reasonably request to assure that this Agreement will meet the
requirements of Section 409A of the Code and any U.S. Department of the Treasury
regulations promulgated thereunder and to limit the amount of any additional
payments required by Section 9.7 of the Employment Agreement to be made to the
Grantee.

9

--------------------------------------------------------------------------------